DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 12 December 2019.  Claims 1-18 are pending in the application.

This application is a U.S. national stage application under 35 U.S.C. 371 of PCT/CN2018/124884 filed on 28 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 5, 7, 8, 10, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jo et al., US 2017/0294491.
Claims 1, 3, 5, 7, 8, 10, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jo et al., US 2017/0294491.
With respect to claim 1, Jo et al. disclose a pixel arrangement structure, shown in Figs. 1A, 1B, and 2-7, comprising a plurality of pixel groups GP; 
each of the plurality of pixel groups comprises a first sub-pixel SR, a second sub-pixel SG, a third sub-pixel SG and a fourth sub-pixel SB; 
in each of the plurality of pixel groups, a connection line between a center of the second sub-pixel and a center of the third sub-pixel is a first line segment, the first sub- pixel and the fourth sub-pixel are between the second sub-pixel and the third sub-pixel and are respectively at two sides of the first line segment; 
a connection line between a center of the first sub-pixel and a center of the fourth sub-pixel is a second line segment; 
a length of the second line segment is less than a length of the first line segment, as shown in Fig. 3 below, for example.  
With respect to claim 3, in the pixel arrangement structure of Jo et al., as shown in Fig. 3 below, for example, the second line segment and the first line segment are vertically bisected to each other.
	With respect to claim 5, Jo et al. disclose in each of the plurality of pixel groups GP, the first sub-pixel SR and the fourth sub-pixel SB are both strip-shaped, as shown 
With respect to claim 7, in the pixel arrangement structure of Jo et al., as shown in Fig. 3 below, for example, the first sub-pixel SR and the fourth sub-pixel SB are symmetrically arranged relative to the first line segment, and/or the second sub-pixel SG and the third sub-pixel SG9are symmetrically arranged relative to the second line segment.  

    PNG
    media_image1.png
    586
    759
    media_image1.png
    Greyscale

With respect to claim 8, in the pixel arrangement structure of Jo et al., as shown in Fig. 3 below, the first line segment extends in the first direction and the second line segment extends in a second direction;

a length of a center connection line between the second sub-pixel SG and the third sub-pixel SG that are adjacent to each other in two adjacent ones of the plurality of pixel groups GP in the first direction is less than the length of the first line segment;
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel SR and the fourth sub-pixel SB that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment. 


    PNG
    media_image2.png
    573
    759
    media_image2.png
    Greyscale
 	

With respect to claim 12, in the pixel arrangement structure of Jo et al., in the same one of the plurality of pixel groups, the closest distance between the second sub-pixel SG and the first sub-pixel SR is L1, the closest distance between the second sub- pixel SG and the fourth sub-pixel SB is L2, the closest distance between the third sub-pixel SG and the first sub-pixel SR is L3, the closest distance between the third sub-pixel SG and the fourth sub-pixel SB is L4, and L1= L2= L3= L4, see Fig. 3 below.  


    PNG
    media_image3.png
    570
    656
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    601
    623
    media_image4.png
    Greyscale

	With respect to claim 14, in the pixel arrangement structure of Jo et al., opposite sides of two adjacent sub-pixels are approximately parallel, see Fig. 6, or have an 
With respect to claim 16, Jo et al. disclose a display substrate, comprising the pixel arrangement structure according to claim 1, as shown in Figs. 1A, 1B, and 2-7.  
With respect to claim 17, Jo et al. disclose a display device, comprising the display substrate according to claim 16, as shown in Figs. 1A, 1B, and 2-7, see the Abstract and paragraphs [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., US 2017/0294491.
Jo et al. is applied as above. Although Jo et al. do not expressly disclose that a ratio of the length the second line segment to the length the first line segment is less than or equal to 3/4, as recited in dependent claim 2, or that the ratio of the length of the second line segment to the length of the first line segment is greater than or equal to 3/8, as recited in dependent claim 4. It is obvious from Figs. 3-7 of Jo et al. that the ratio of the length the second line segment to the length the first line segment can be varied.  Therefore, Applicant’s claimed ratios would have been obvious to optimize and clearly In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 9, although Jo et al. disclose a length of a center connection line between the second sub-pixel SG and the third sub-pixel SG that are adjacent to each other in two adjacent ones of the plurality of pixel groups GP in the first direction is less than the length of the first line segment; in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel SR and the fourth sub-pixel SB that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment, as required in dependent claim 8, Jo et al. lack anticipation of a ratio of the length of the center connection line between the second sub-pixel and the third sub-pixel that are adjacent to each other in two adjacent ones of the plurality of -4-pixel groups in the first direction to the length of the first line segment is less than or equal to 1/2; and/or in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a ratio of the length of the center connection line between the first sub-pixel and the fourth sub-pixel that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction to the length of the second line segment ranges from 1 to 3. However, from Fig. 3 below, the lengths of the first and second line segments and the center connection lines appear to satisfy the ratios required in dependent claim 9.  Furthermore, Applicant’s claimed ratios would have been obvious to optimize and clearly ascertainable through routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image2.png
    573
    759
    media_image2.png
    Greyscale

With respect to claim 11, as shown in Fig. 3 above, in the pixel arrangement structure of Jo et al., in two adjacent ones of the odd rows or in two adjacent ones of the even rows, an intersection point of a center connection line between two third sub-pixels in two adjacent ones of the plurality of pixel groups arranged in the second direction and the first line segment in one pixel group between the two third sub-pixels is between a center of the first line segment and the center of the second sub-pixel of the one pixel group.  
With respect to claim 15. Jo et al. disclose that the first sub-pixel SR is red and the fourth sub-pixel SB is blue and that the second and third sub-pixels are green.  
With respect to claim 18, in the pixel arrangement structure of Jo et al., the second line segment and the first line segment are vertically bisected to each other, see Fig. 3 below.
 
    PNG
    media_image1.png
    586
    759
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., US 2017/0294491, as applied to claim 1 above, and further in view of Sun et al., US 2016/0078807.
Jo et al. is applied as above.  Jo et al. lack anticipation of an included angle between the extension direction of the first sub-pixel SR and the extension direction of o to 100o.  However, Sun disclose in Fig. 4 that a first sub-pixel G4 and a fourth sub-pixel G5 can be oriented so that an included angle between the extension direction of the first sub-pixel and the extension direction of the fourth sub-pixel ranges from 70o to 100o.  Given the disclosure of Sun et al., it would have been obvious to the skilled artisan that the first sub-pixel SR and the fourth sub-pixel SB in the known pixel arrangement structure of Jo et al. could be arranged so that an included angle between the extension direction of the first sub-pixel SR and the extension direction of the fourth sub-pixel SB ranged from 70o to 100o.
 
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various light emitting display devices comprising a plurality of pixel groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822